 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Ariel Rivera,                                       Case No.: 2:18-cv-01895-APG-VCF

 4                    Plaintiff                        ORDER

 5 v.

 6 Christopher Worley et al.,

 7                    Defendants.

 8           Plaintiff Ariel Rivera is a prisoner in the custody of the Nevada Department of

 9 Corrections (“NDOC”). Rivera initiated this case in state court, and the defendants removed it to

10 this court. ECF No. 4. I have not yet screened the complaint.

11           Rivera now files a motion for an “order to withdraw 1983 civil complaint,” stating that he

12 “must pull [his] suit against the Henderson Police Department.” ECF No. 22 at 2. I interpret this

13 as a motion to voluntarily dismiss this case.

14           Under Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without

15 a court order by filing “a notice of dismissal before the opposing party serves either an answer or

16 a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). I grant Rivera’s motion to

17 voluntarily dismiss this action because no responsive pleading has been filed in this case.

18           IT IS ORDERED that the plaintiff’s motion to withdraw his complaint (ECF No. 22) is

19 construed as a motion for voluntary dismissal and is granted.

20           It is further ordered that all outstanding motions (ECF Nos. 11, 13, 14, 19) are denied as

21 moot.

22 / / / /

23 / / / /
 1         It is further ordered that this action is dismissed in its entirety without prejudice. The

 2 Clerk of the Court is directed to close the case and enter judgment accordingly.

 3         Dated: May 28, 2019.

 4
                                                          __________________________________
 5                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
